Citation Nr: 1001647	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  94-46 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar strain with pain of the low back, pelvis, and left 
hip, rated 10 percent disabling prior to May 14, 1997; 20 
percent disabling from May 14, 1997 to July 6, 1998; 10 
percent disabling from July 7, 1998 to May 19, 1999; and 20 
percent disabling from May 20, 1999.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
February 1992.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 decision by the RO in Montgomery, 
Alabama that denied an increase in a 10 percent rating for 
service-connected low back pain with lumbar strain and pain 
of the pelvis, left leg, and left hip. A personal hearing was 
held before an RO hearing officer in December 1994.  In March 
1999, the Board remanded the appealed issue for additional 
evidentiary development.  

In July 1999, the RO granted a 20 percent rating for the 
Veteran's back disability, effective from May 20, 1999.  In a 
February 2000 decision, the Board granted a 20 percent 
"staged" rating for the period from May 14, 1997, to July 
6, 1998, but otherwise confirmed the decision of the RO.  In 
a February 2000 decision, the RO effectuated the February 
2000 Board decision and assigned the rating granted by the 
Board.

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2001, the 
Court vacated the Board's February 2000, decision and 
remanded the matter to the Board for further proceedings.  
The 20 percent rating for the period from May 1997 to July 
1998 remained in effect.  

The Board then remanded the issue on appeal for further 
notification and development action in August 2003 and 
December 2004.  In an April 2007 decision, the Board denied 
an increase in a 10 percent rating prior to May 14, 1997, 
denied an increase in a 20 percent rating from May 14, 1997 
to July 6, 1998, denied an increase in a 10 percent rating 
from July 7, 1998 to May 19, 1999, and denied an increase in 
a 20 percent rating from May 20, 1999.


The Veteran then appealed to the Court.  In a May 2009 
memorandum decision, the Court vacated the Board's April 2007 
decision and remanded the matter to the Board for further 
proceedings.  Additional written argument was received from 
the Veteran's representative in November 2009.


FINDINGS OF FACT

1.  For the period prior to May 14, 1997, the service-
connected lumbar strain with pain of the low back, pelvis, 
and left hip was primarily manifested by subjective 
complaints of pain and spasm in the low back radiating to the 
left lower extremity.  More than slight limitation of motion 
or slight functional impairment was not demonstrated.  
Clinical evidence does not show muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.

2.  For the period May 14, 1997, through July 6, 1998, the 
service-connected lumbar strain with pain of the low back, 
pelvis, and left hip was primarily manifested by subjective 
complaints of low back pain without commensurate objective 
medical findings.  Medical evidence showed essentially normal 
range of motion of the low back.

3.  For the period July 7, 1998, through May 19, 1999, a low 
back disability was productive of lumbosacral strain with 
characteristic pain on motion but not productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of those 
manifestations with abnormal mobility on forced motion.

4.  For the period commencing May 20, 1999, the service-
connected lumbar strain with pain of the low back, pelvis, 
and left hip is primarily manifested by muscle spasms, 
weakened movement, incoordination, and excess fatigability, 
with no more than moderate limitation of range of motion of 
the lumbosacral spine and without incapacitating episodes for 
which a physician has prescribed bed rest.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected lumbar strain with pain of the low back, 
pelvis, and left hip, prior to May 14, 1997, have not been 
met. 38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002).

2. The criteria for a rating in excess of 20 percent for the 
service-connected lumbar strain with pain of the low back, 
pelvis, and left hip, from May 14, 1997, to July 6, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2002).

3.  The criteria for a 20 percent rating for the service-
connected lumbar strain with pain of the low back, pelvis, 
and left hip, from July 7, 1998, to May 19, 1999, have been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002).

4.  The criteria for a rating in excess of 20 percent for the 
service-connected lumbar strain with pain of the low back, 
pelvis, and left hip, from May 20, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002); 
Diagnostic Code 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).

Complete notice was sent in letters dated in December 2003, 
June 2004 and March 2006 and the claim was readjudicated in 
an October 2006 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
multiple physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
RO.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

Moreover, the record shows that the appellant was represented 
either by a Veteran's Service Organization or his current 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Initial Matters

As summarized above, this appeal has a very long procedural 
history.  In a May 2009 memorandum decision, the Court 
vacated the Board's April 2007 decision in this appeal, and 
has remanded the issue for additional action.

The Veteran and his representative essentially contend that 
higher ratings should be assigned for the rating period prior 
to May 20, 1999 for his service-connected lumbar strain with 
pain of the low back, pelvis, and left hip.  The Board notes 
that in the May 2008 Appellant's Brief before the Court, the 
Veteran's representative did not provide any arguments or 
allege any error as to that portion of the Board's April 2007 
decision which denied an increase in a 20 percent rating from 
May 20, 1999 for the service-connected lumbar strain with 
pain of the low back, pelvis, and left hip.  Moreover, in its 
May 2009 remand, the Court did not identify any errors as to 
the Board's adjudication as to this rating period.

Since the May 2009 Court decision, neither the Veteran nor 
his representative have contended that a rating higher than 
20 percent is warranted for his service-connected lumbar 
strain with pain of the low back, pelvis, and left hip during 
the period since May 20, 1999, nor have they asserted that 
the condition has worsened since the last VA examination in 
July 2006.

As previously noted in the Board's prior decision and in the 
Court decision, the schedular rating criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293 (pertaining to intervertebral 
disc disease) was effective September 23, 2002.  The next 
amendment affected general diseases of the spine, and became 
effective September 26, 2003.  A review of the record 
demonstrates that the RO considered the pre-amended and the 
revised rating criteria, and the Veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria; however, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000). 

In its May 2009 decision in the instant case, the Court held 
that the Board did not err (in its April 2007 decision) by 
not applying the revised Diagnostic Codes 5293 and 5243 for a 
period before Diagnostic Code 5243 existed and before 
Diagnostic Code 5293 was revised.  Nonetheless, in a November 
2009 written brief to the Board, the Veteran's representative 
continues to argue that these Diagnostic Codes should be 
applied retroactively to the period prior to May 14, 1997.  
The Board finds that this argument is without legal merit.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent rating is assigned for moderate limitation of motion 
of the lumbar spine. The highest rating allowable pursuant to 
this diagnostic code, 40 percent, will be awarded upon 
evidence of severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent rating requires evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this diagnostic code, 40 percent, will 
be awarded with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10 
percent rating requires evidence of mild intervertebral disc 
disease.  A 20 percent rating requires evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, requires 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  A 20 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note 1:  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).

Under the new rating criteria, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are all evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating requires evidence of unfavorable ankylosis of the 
entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints. 38 
C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.

In the appellant's case, the date of claim for increase was 
in September 1993.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Rating Period Prior to May 14, 1997

From the filing of his claim for increase in September 1993 
until May 13, 1997, the day before the appellant underwent a 
VA general medical examination on May 14, 1997, the only 
medical evidence concerning the range of motion/limitation of 
motion of his lumbosacral spine is that reported by a VA 
physician who conducted a general medical examination of the 
Veteran in November 1993.

At the VA general medical examination in November 1993, the 
Veteran provided a history of a heavy metal storage locker 
striking his back in service.  He complained of having low 
back pain and "spasm" which radiated to his left hip and 
left thigh and which was worse on bending, prolonged sitting 
and exertion.  

On examination, the VA examiner noted that the muscles in the 
Veteran's lumbar spine region were tender.  The pertinent 
diagnosis was lumbar fibromyalgia.  Service connection is not 
in effect for fibromyalgia.

The VA examiner in November 1993 did not report flexion, 
extension, lateral flexion, or lateral rotation of the 
appellant's back in degrees but only reported that a straight 
leg raising test was positive, bilaterally, at 30 degrees, 
secondary to pain. He also reported "tender muscle - back", 
presumably meaning that the appellant's musculature in the 
lumbosacral spine region was tender on clinical examination.

The medical finding of tenderness of the appellant's low back 
muscles on VA examination in November 1993 supports an 
evaluation of 10 percent under the provisions of 38 C.F.R. § 
4.59 for pain attributable to healed injury, which is the 
rating currently in effect for that portion of the appeal 
period in this case prior to May 14, 1997.  However, there is 
no basis to find that the appellant had limitation of motion 
of his low back during the period prior to May 14, 1997 to a 
degree that would warrant an evaluation higher than 10 
percent (for slight limitation of motion) under the 
provisions of former Diagnostic Code 5292.

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Although the 
criteria under Diagnostic Codes 5292 were less defined than 
the current criteria and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002). Notes appended to the new rating formula for diseases 
and injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984.  There 
is no contradiction, then, in applying the current ranges of 
motion to rating spine disabilities under the old criteria.

Similarly, neither the report of the VA general medical 
examination in November 1993 nor the Veteran's VA outpatient 
treatment notes which are of record for the portion of the 
appeal period prior to May 14, 1997, contain any objective 
findings of muscle spasms on extreme forward bending or any 
loss of lateral spine motion in a standing position 
associated with his service-connected lumbar strain which 
would meet the criteria of former Diagnostic Code 5295 for a 
disability evaluation higher than 10 percent.  

In its May 2009 decision, the Court has instructed the Board 
to consider the Veteran's lay statements, made during the 
November 1993 VA examination, to the effect that he had 
muscle spasms of the back, finding that the Veteran is 
competent to provide lay testimony as to his observable 
symptoms including spasms, and citing Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The November 1993 VA examiner indicated that the Veteran had 
tender back muscles, but made no clinical findings of muscle 
spasms.  Where an examination is specifically undertaken to 
determine the severity of a condition and an examiner does 
not report particular symptoms, it is assumed the examiner is 
competent, and, if there were symptoms or conditions to note, 
the doctor would have done so - the examiner's silence has 
meaning.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  The 
fact that the VA examiner examined the Veteran's low back, 
and did not clinically note muscle spasms, indicates that the 
examiner did not observe any muscle spasms, let alone muscle 
spasms on extreme forward bending as required for a 20 
percent rating under Diagnostic Code 5295.  Thus, the absence 
of objectively noted muscle spasms during this rating period 
is found to be more probative than the Veteran's reported 
complaints of spasms.  The medical evidence from the rating 
period in question reflects no objective evidence of muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in the standing position, as required for 
the next-higher 20 percent rating under Diagnostic Code 5295.  

Moreover, as to the credibility of the Veteran's reports of 
spasms which were not seen on examination, the Board finds 
that this discrepancy is consistent with the reports of 
several subsequent VA examinations which found that the 
Veteran's subjective complaints were much greater than found 
on objective clinical examination, and that some of his 
subjective reports were inconsistent with the actual clinical 
findings.  The Board finds that despite the Veteran's 
reported complaints of [muscle] spasms, the weight of the 
evidence does not warrant assignment of a 20 percent rating 
under former Diagnostic Code 5295.

Considering the appellant's possible entitlement to a 
disability evaluation higher than 10 percent for the portion 
of the appeal period prior to May 14, 1997, under the 
provisions of former Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, it is noted that at the VA 
examination in July 1998 (after the period in question), the 
examining physician noted that the appellant had a history of 
disc herniation at L5-S1, but neither the report of the VA 
general medical examination in November 1993 nor the VA 
outpatient treatment notes of record for the portion of the 
appeal period prior to May 14, 1997, contain any evidence of 
the existence of intervertebral disc pathology or 
abnormality, such as the report of an imaging study finding 
such disc pathology or abnormality, so there is no basis on 
which to find that the appellant was suffering from moderate 
intervertebral disc syndrome of the lumbosacral segment of 
his spine manifested by recurring attacks.  Such being the 
case, he is not entitled to a rating in excess of 10 percent 
for his low back disability for that portion of the appeal 
period prior to May 14, 1997, under the provisions of former 
Diagnostic Code 5293.

The evidence of record concerning the nature and extent of 
the Veteran's low back disability prior to May 14, 1997, 
contains notations of his subjective complaints of low back 
pain but does not show objective findings confirming 
functional loss on extended use or flare-ups of low back pain 
of such a degree to warrant a disability rating higher than 
the currently assigned 10 percent evaluation, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or the holding in 
DeLuca for that portion of the appeal period.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent during the period prior to May 14, 1997, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Period from May 14, 1997, through July 6, 1998

At the VA general medical examination conducted on May 14, 
1997, the range of motion of the appellant's low back was 
reported as essentially normal. Radiculopathy on the left 
side was found.  Range of motion of the lumbosacral spine 
within normal limits does not warrant an evaluation higher 
than the 20 percent rating in effect for the appellant's low 
back disability for the period May 14, 1997, through July 6, 
1998, under the provisions of former Diagnostic Code 5292.

Neither the report of the May 14, 1997, VA examination nor 
any VA outpatient treatment record or other competent and 
credible evidence for that period of time shows that the 
criteria of former Diagnostic Code 5295 for a disability 
evaluation higher than 20 percent were met for the period May 
14, 1997, through July 6, 1998, in that such evidence of 
record does not show, for example, listing of the spine to 
the opposite side, a positive Goldthwaite's sign, or abnormal 
mobility on forced motion, as would be required for a higher 
rating under Diagnostic Code 5295.

Neither the report of the May 14, 1997, VA examination nor 
any VA outpatient treatment record or other competent and 
credible evidence contain any convincing evidence of 
intervertebral disc pathology or abnormality, so there is no 
basis on which to find that the appellant was suffering from 
severe intervertebral disc syndrome of the lumbosacral 
segment of his spine manifested by recurring attacks with 
intermittent relief.  Such being the case, he is not entitled 
to a rating in excess of 20 percent for his low back 
disability for that portion of the appeal period from May 14, 
1997, through July 6, 1998, under the provisions of former 
Diagnostic Code 5293.

The evidence of record concerning the nature and extent of 
the appellant's low back disability from May 14, 1997, 
through July 6, 1998, contains notations of his subjective 
complaints of low back pain but does not show objective 
findings confirming functional loss on extended use or flare-
ups of low back pain to a degree as to warrant a disability 
rating higher than the currently assigned 20 percent 
evaluation under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 
the holding in DeLuca for that portion of the appeal period.

Rating Period July 7, 1998, Through May 19, 1999

The disability evaluation currently in effect for the 
appellant's service-connected lumbar strain with pain of the 
low back, pelvis, and left hip for the period from July 7, 
1998, through May 19, 1999, is 10 percent.  Historically, the 
service-connected lumbar strain with pain of the low back, 
pelvis, and left hip has always been rated as 10 percent 
disabling during this period.  In its February 2000 decision, 
the Board assigned a staged 20 percent rating for the 
immediately preceding period from May 14, 1997 to July 6, 
1998, on the basis that increased symptoms warranted a higher 
rating during this period, and thus the 10 percent rating 
from July 7, 1998, through May 19, 1999 is not a schedular 
reduction of an established disability rating under 38 C.F.R. 
§ 3.105(e), as the disability was never rated higher than 10 
percent during this time period.  See Hart, supra.  Hence, 
the argument made by the Veteran's representative in November 
2009, to the effect that 38 C.F.R. § 3.344 precludes a rating 
reduction during this period, is inapposite.  (Moreover, the 
plain language of that regulation, as noted by the 
representative, demonstrates that it pertains to ratings in 
effect for five or more years, which is clearly not the case 
here, as a rating in excess of 10 percent has never been in 
effect for this period.)

At a VA Persian Gulf War examination in July 1998, the 
Veteran complained of low back pain.  It was noted that he 
had a history of disc herniation at L5-S1 and of chronic low 
back pain but that he had undergone evaluations by the 
physical therapy service and the occupational therapy service 
found no specific etiology for his arthralgia and had 
recommended physical conditioning.

The VA examiner also noted a 1993 report of the presence of a 
wedge abnormality of one of the lumbar vertebra as well as 
"instability."  The justification for radiographic diagnosis 
of instability was reportedly not given.  The examiner 
further noted that recent lumbar spine x-rays performed 
between 1997-1998 had been interpreted as within normal 
limits.  On clinical examination, there was no scoliosis of 
the spine and no point tenderness.  The Veteran complained of 
pain on range of motion maneuvers of both hips and both 
knees, but there did not appear to be limitation of range of 
motion of these joints.  Results of testing of the range of 
motion of the appellant's lumbosacral spine were not reported 
in degrees by the VA examiner.

In its May 2009 decision in the instant appeal, the Court 
essentially determined that there was a dearth of pertinent 
medical evidence during the period from July 7, 1998 to May 
19, 1999, and held that the absence of a report of limitation 
of lumbar spine motion in the July 1998 VA examination was 
not positive evidence that there was no limitation of motion, 
in light of the fact that the examination was a Persian Gulf 
War examination, and was not performed specifically for the 
purpose of evaluating the Veteran's low back disability.  The 
Court found that the Board had not adequately explained why 
the disability rating should be lower during this period 
based on this absence of evidence, and also found that the 
Veteran had not indicated any evidence showing that the 
condition had worsened.  

In light of the Court's finding that the July 1998 VA 
examination was inadequate to rate the service-connected 
lumbar strain with pain of the low back, pelvis, and left 
hip, and as the file does not contain objective medical 
evidence which demonstrates that the condition had improved 
during the period from July 7, 1998 to May 19, 1999, the 
Board finds that a 20 percent rating is warranted for this 
period, with application of the benefit-of-the-doubt rule.  
See 38 U.S.C.A. § 5107(b).  

Prior to May 20, 1999, the weight of the evidence is against 
finding that the Veteran's back disability met the criteria 
for an evaluation in excess of 20 percent.  Although the 
Court found that the July 1998 examination was insufficient, 
the medical findings reported are nonetheless relevant 
evidence.  There is no medical evidence showing that the 
lumbar strain with pain of the low back, pelvis, and left hip 
was manifested by listing of the spine to the opposite side, 
a positive Goldthwaite's sign, or abnormal mobility on forced 
motion, as would be required for a higher rating under 
Diagnostic Code 5295.  Similarly, there is no medical 
evidence dating prior to May 20, 1999 demonstrating that the 
Veteran had severe limitation of motion as would warrant a 40 
percent rating under Diagnostic Code 5292.

With no competent or credible evidence of record showing 
severe intervertebral disc syndrome of the lumbosacral 
segment of his spine manifested by recurring attacks with 
intermittent relief, there is no basis to assign an 
evaluation higher than 20 percent under the provisions of 
former Diagnostic Code 5293.

Prior to May 20, 1999, the medical evidence does not show 
that there was an additional loss in range of motion of the 
low back due to pain, fatigue, weakness or incoordination 
with repetition to such a degree as would warrant a 40 
percent rating under Diagnostic Code 5292 for "severe" 
limitation of lumbar motion.  As such, a higher rating is not 
warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.

Accordingly, with the assignment of a 20 percent rating for 
the period from July 7, 1998  to May 19, 1999, the Veteran's 
service-connected lumbar strain with pain of the low back, 
pelvis, and left hip is rated as 20 percent disabling from 
May, 14, 1997 to the present.


Rating Period since May 20, 1999

For the period since May 20, 1999, the Veteran's lumbar 
strain with pain of the low back, pelvis, and left hip has 
been evaluated as 20 percent disabling.  The Veteran and his 
representative have not made specific arguments to the effect 
that a rating in excess of 20 percent is warranted for this 
period.  Nonetheless, the Board will review the evidence.

At the VA examination in May 1999, the appellant claimed to 
have low back pain and flare-ups of that pain, with 
stiffness, weakness, and fatigability.  He stated that he 
worked as a CT technician at a public, non-VA hospital. On 
clinical examination, the examiner found objective evidence 
of painful motion, spasm, weakness and tenderness.  There 
were no postural or neurological abnormalities noted.  Range 
of motion was reported as flexion to the right 26 degrees, 
normal 30 degrees; flexion to the left 14 degrees, normal 28 
degrees; forward flexion to 42 degrees, normal 90 degrees and 
backward extension to 8 degrees, normal 28 degrees.  The 
examiner noted there was additional loss of range of motion 
and it was the examiner's opinion that pain would 
significantly limit the appellant's functional ability during 
flare-ups or on repetitive use up to five percent.

VA X-rays of the appellant's lumbosacral spine in October 
2002 showed intact sacroiliac joints, lumbar spine 
instability, and mild anterior wedging of the vertebral body 
at L-1.

At the VA spine examination in October 2002, the appellant 
complained of constant low back pain.  He indicated that he 
continued to work as a hospital CT technician. Range of 
motion was reported as flexion to 30 degrees, extension 10 
degrees, right and left lateral bending 15 degrees, right and 
left lateral rotation 40 degrees.

The examiner noted subjective limitation of forward bending 
from the standing position; however, he opined that this 
subjective report was "totally negated" by a negative 
straight leg raising test bilaterally and normal imaging 
studies.  The Veteran had a negative Goldthwaite test and 
that was supported by negative x-rays of the sacroiliac joint 
as well as the lumbosacral spine.  There was subjective loss 
of lateral motion which, in the examiner's opinion, was 
contradicted by a negative exam and x-rays of the lumbosacral 
spine.  There was no sign of any abnormal mobility on forced 
motion.  The limited motion "which is totally controlled" by 
the Veteran was severe, but in the examiner's opinion, that 
was not supported by objective examination.  The examiner 
could find no evidence of any "extension" of low back 
disorders since the initial injury in service.  A diagnosis 
of rheumatoid arthritis had been raised, but the examiner 
opined, that if warranted, it was not related to the 
Veteran's original injury sustained in service.

These findings do not approximate severe limitation of motion 
to warrant a higher rating under Diagnostic Code 5292.  Both 
the May 1999 and October 2002 examinations included range of 
motion studies which showed greater limitation of motion; 
however, the Board finds it significant that the most recent 
examination included the examiner's comment that the Veteran 
"totally controlled" his motion and the findings were not 
supported by the objective examination and diagnostic 
testing.  The Board finds the evidence does not indicate 
additional functional limitation such as to justify a higher 
evaluation under 38 C.F.R. §§ 4.40 and 4.45 and Deluca, 
supra.

Some mild anterior wedging of L-1 was seen by a VA 
radiologist who read the VA X-rays of the appellant's 
lumbosacral spine taken in October 2002.  However, the 
requirements of former Diagnostic Code 5295 for an evaluation 
of 40 percent for lumbosacral strain of severe lumbosacral 
strain with listing of the whole spine to the opposite side 
and a positive Goldthwaite's sign were not found by the VA 
examiner at the October 2002 VA examination and, most 
importantly, the VA examiner reported that there was no 
abnormal mobility of the appellant's lumbosacral spine on 
forced motion at the October 2002 VA examination.

The reported objective findings of the VA examination in May 
1999 do not warrant a rating higher than the 20 percent 
evaluation currently assigned for the period commencing May 
20, 1999, under former Diagnostic Code 5293 because those 
findings cannot reasonably be found to show the requirement 
for an evaluation of 40 percent of severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.


The report of a July 2004 VA examination noted the Veteran 
was well-developed, but ambulated slower than would have been 
expected given his overall motor tone in the upper and lower 
extremities.  The examiner observed that the appellant 
responded to the requests that he perform certain bodily 
maneuvers with such apparent inability to turn or to move 
that the VA examiner reported that it was "paradoxical" for 
someone like the appellant who was working in a hospital as 
an MRI technician and who had good overall muscle tone in his 
lower and upper extremities to respond that way.  No sciatic 
notch tenderness was found.  The VA examiner consulted a VA 
radiologist, whose opinion was that a recent imaging study of 
the appellant's lumbosacral spine was normal, with no acute 
injury or chronic problem seen, no sign of misalignment, and 
well-preserved disc spaces.

The VA physician who conducted the July 2004 VA examination 
reported that the limitation of motion on range of motion 
testing due to the appellant's reluctance to move did not 
"correlate well" with the appellant's state of physical 
fitness.  He also reported that he found no numbness in any 
stocking-glove-type distribution and that a straight leg 
raising test was negative, bilaterally.  The appellant's 
lumbosacral spine and thoracic spine were non-tender.  The 
impression was "symptomatic chronic low back pain with no 
definable cause."

At a VA spine examination in July 2006, the appellant's gait 
and posture were normal.  No muscle spasms of the muscles in 
the lumbosacral region were noted. There was mild tenderness 
and mild weakness on the left side but none on the right 
side.  Thoracolumbar spine range of motion was as follows:  
flexion to 76 degrees, extension to 24 degrees, right and 
left lateral flexion to 25 degrees, and right and left 
lateral rotation to 20 degrees.  The VA examiner found that 
the appellant would not have additional limitation of motion 
of his spine due to pain with repetitive use of such joints 
and that he likewise would not have weakness, fatigue, or 
lack of endurance.  It was noted that an MRI in March 2000 
had shown a very small asymmetrical disc protrusion of left 
L5-S1 and that the report of an MRI in July 2006 brought by 
the appellant stated that there was disc protrusion at L5-S1 
with foraminal encroachment. The diagnosis was disc 
herniation, L5-S1, with mild foraminal encroachment, sensory 
loss, and radiculopathy.

The VA examiner who conducted the July 2006 VA spine 
examination stated that the appellant's low back disability 
would have a significant effect on his job as a hospital 
worker because he would have problems with lifting and 
carrying objects and he would also have pain, weakness, and 
fatigue.

VA outpatient medical treatment records of the appellant do 
not show severity of the appellant's service-connected low 
back disability greater than that shown on the VA 
examinations during the portion of the appeal period 
commencing May 20, 1999.

No incapacitating episodes of the mild disc pathology which 
is part and parcel of the appellant's service-connected low 
back disability in which a physician prescribed bed rest have 
been shown by any of the evidence of record in this case, so 
such disability may not be rated at this time under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Diagnostic Code 5237, lumbosacral or cervical strain, and the 
General Formula for Diseases and Injuries of the Spine 
provide, as noted above, provide that an evaluation of 40 
percent requires forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, neither of which was found at the VA 
examinations in July 2004 and July 2006.  There is thus no 
basis in law or in fact to allow entitlement to an evaluation 
higher than 20 percent for the appellant's low back 
disability under the General Formula for Diseases and 
Injuries of the Spine and Diagnostic Code 5237 for the 
portion of the appeal period commencing May 20, 1999.

In sum, the evidence of record in this case fails to show 
that the requirements of VA's rating schedule, before or 
after the amendments to rating criteria, have been met so as 
to entitle the Veteran to an increased disability rating for 
his service-connected low back disability for the time 
periods in question.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for lumbar strain with pain of the low back, pelvis, 
and left hip, and the appeal must therefore be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Separate Rating for Symptoms of the Left Hip

The Board has also considered whether a separate rating is 
warranted under Diagnostic Codes 5250-5255 for the Veteran's 
service-connected left hip symptoms.  
However, the objective findings upon VA examinations, which 
hold greater weight than the Veteran's subjective complaints, 
reveal that the left hip is manifested primarily by pain, and 
does not demonstrate symptoms such as would warrant a 
separate compensable rating.

On VA examination in October 2002, the Veteran complained of 
back pain radiating to his left lower extremity, as well as 
pain in both knees, both hips and both shoulder blades.  On 
examination of both hips, flexion was to 125 degrees, 
extension was to 30 degrees, abduction to 45 degrees, 
adduction to 25 degrees, external rotation to 60 degrees, and 
internal rotation to 40 degrees bilaterally.
The examiner noted that an X-ray study of the left hip 
revealed normal joint anatomy with good joint space, with no 
incongruity, and no signs of aseptic neurosis or degenerative 
process.  The diagnosis was low back and left hip discomfort 
with negative examination and negative imaging studies.  A 
November 2002 X-ray study of the left hip was within normal 
limits.

On VA examination in July 2006, the examiner opined that 
range of motion of the left hip was normal:  flexion from 0 
to 125 degrees, extension 0 to 30 degrees, adduction 0 to 25 
degrees, abduction 0 to 45 degrees, external rotation 0 to 60 
degrees, internal rotation 0 to 40 degrees.  There was no 
pain with range of motion of the hip, no further loss of 
range of motion due to pain, weakness, fatigue, or lack of 
coordination.

The Board finds that the left hip symptoms are noncompensable 
under the pertinent rating criteria, as the medical evidence 
does not show that the Veteran has ankylosis of the hip 
(Diagnostic Code 5250), extension of the thigh limited to 5 
degrees (Diagnostic Code 5251) flexion of the thigh limited 
to 45 degrees (Diagnostic Code 5252), limitation of 
abduction, adduction or rotation of the thigh (Diagnostic 
Code 5253), flail joint of the hip (Diagnostic Code 5254) or 
fracture or malunion of the femur (Diagnostic Code 5255).  
38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255. 

As the left hip does not manifest itself in symptomatology 
separate and distinct from the low back disability, a 
separate grant of service connection for such left hip 
symptoms is not appropriate here.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2009).

Extraschedular Rating

The most recent VA examination in July 2006 notes significant 
occupational effects due to the Veteran's service-connected 
lumbar strain with pain of the low back, pelvis, and left 
hip.  As such, the Board must adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's 
service-connected lumbar strain with pain of the low back, 
pelvis, and left hip.  The competent medical evidence of 
record shows that his lumbar strain with pain of the low 
back, pelvis, and left hip is primarily manifested by pain, 
tenderness and limitation of motion.  Many of the applicable 
diagnostic codes used to rate the Veteran's disability 
provide for ratings based on limitation of motion.  See for 
example former Diagnostic Code 5295, and current Diagnostic 
Codes 5237, 5242.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  
The effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation for lumbar strain with pain of the low back, 
pelvis, and left hip, in excess of 10 percent for the period 
prior to May 14, 1997, is denied.

An evaluation for lumbar strain with pain of the low back, 
pelvis, and left hip, in excess of 20 percent for the period 
May 14, 1997, through July 6, 1998, is denied.

A 20 percent evaluation for lumbar strain with pain of the 
low back, pelvis, and left hip, for the period July 7, 1998, 
through May 19, 1999, is granted.

An evaluation for lumbar strain with pain of the low back, 
pelvis, and left hip, in excess of 20 percent for the period 
from May 20, 1999, is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


